Title: Observations on the Proceedings against Mr. Hemphill, [17 July 1735]
From: Franklin, Benjamin
To: 


The Commission of the Synod of Philadelphia appointed to hear Jedediah Andrews’ charges against Samuel Hemphill met April 17. The evidence consisted of the testimony of witnesses and Hemphill’s own notes of seven of his sermons which, after first “positively and peremptorily” refusing to produce, he finally agreed to read. Ten days later he was unanimously censured and suspended from his ministerial office for doctrines “Unsound and Dangerous, contrary to the sacred Scriptures and our excellent Confession and Catechisms.” This action against a popular preacher provoked “much Discourse” throughout the city and forced the Commission to print, the first week in May, an extract of their minutes explaining and defending their action.
This pamphlet listed six points on which Hemphill’s opinions, as expressed in supporting evidence, were judged to be in error. Although it showed that Hemphill “had free Liberty to offer any thing in his own Defence,” and that he and others spoke in his behalf, it gave no hint of what he or his supporters said. Accordingly, it brought Franklin once more to Hemphill’s side. In his Observations on this Extract, Franklin reviewed Hemphill’s career, reprinted Andrews’ charges, and examined each of the six indictments in the light of the entire evidence offered or available. These Observations were announced on June 12 as in the press, and were advertised as “just published” in the Gazette of July 17. The first edition sold out in two weeks; a second was run off in August. No copy of the first edition has been found.
 

Advertisement.
The Commission of the Synod having published what they thought proper of their Proceedings in Hemphill’s Tryal, it is therefore thought expedient to give a true Narrative of the whole Affair, in order to clear his Character from the false Aspersions which have been cast upon it, and to convince the World how unjustly some Men will act, when they have their own private Ends in View.
The Commission promis’d Hemphill a Copy of the Minutes as soon as they could be transcrib’d; which Promise if they had comply’d with, this Answer might have been published before the Printer was taken sick, whose Illness unexpectedly continuing six or seven Weeks has thus long retarded its Publication.


   Some Observations, &c.
It will be necessary by way of Introduction, to give a brief Account of the first Cause which gave Rise to the unchristian Treatment which Mr. Hemphill has met with since he came to America.
This was a Letter which Mr. Vance, a Presbyterian Minister in the North of Ireland, sent to his Brother-in-law J. Kilpatrick in Pennsylvania, to the prejudice of Hemphill’s Character, of which Letter more hereafter. The Difference between Vance and Hemphill arose thus; Vance having preach’d at a neighbouring Congregation call’d Burt near London-derry, Hemphill soon after preach’d in the same Place and upon the same Subject. Some of those who heard Hemphill’s Sermon, told Vance that his Sermon was oppos’d by Hemphill; and altho’ neither Vance nor Hemphill were acquainted with each other, nor had they ever heard one another preach, yet this inflam’d Vance’s Zeal to that degree, that he took all the care in his Power to defame Hemphill, calling him a vile Heretick, and said that no christian Minister should allow him to preach in his Pulpit, and that he would have him suspended next Synod. The Synod meeting soon after, Vance thought proper to invite Hemphill to a private Conference in order to accomodate the Affair in a christian manner; and accordingly both met, with four other Ministers, viz. Messrs. Ross, Ferguson, Donaldson and Harvey. It was there propos’d by one of the Ministers, that both Sermons should be preach’d before the Synod, which Hemphill agreed to, but Vance would not, altho’ he had traduced him in so vile a manner. At length Vance freely own’d he had reported Things of Hemphill which he himself did not believe, that he believ’d Hemphill was wronged, that he was sorry for it, and would use all the means in his Power to inform his Neighbours that Hemphill was very ill used.

Notwithstanding this solemn Promise, Vance acted with more Malice and Envy than ever; and being accused in a second Conference by Hemphill, when two of the aforesaid Ministers were present, that he not only reported Lies of him, but also violated the solemn Promise he had made at the Synod; he absolutely deny’d that he had said any thing to Hemphill’s Disadvantage since their last Meeting at the Synod; this he did upon the Word of a christian Minister, and with uplifted Hands, altho’ it could have been sufficiently prov’d against him. And Vance having further an Opportunity of stopping Hemphill’s Ordination, being present when his Name was publish’d in the Synod in the usual manner, “desiring if any Member knew any Cause why Hemphill should not be ordain’d, they would tell it to the Synod”; this one would think was the most proper time and place for Vance to have told what he knew of Hemphill, and which without doubt he would have been very fond of, had there been any Truth in what he reported of him before, or afterwards wrote to America. And here I’m amaz’d that Vance could find so many Men in these Parts of his own Principles, who will not only venture to violate the peculiar Duties of Christianity, but even every thing that is human. One would think, that neither Vance, nor those who are the Executioners of his religious Vengeance in America, can be ignorant of that noble moral Precept of doing as they would be done by.
In the Letter which Vance sent to J. Kilpatrick, he tells him, that there is a Preacher, Hemphill by name, gone over to Pennsylvania, who is a vile Heretick, a Preacher of Morality, and giving him all the invidious Names that Malice could invent, he desires him to prevent his Settlement in America if possible; at the same time desiring that his Name may not be made use of; from whence it may justly be concluded, that it was not a Regard for Christianity, but Malice, that was his Motive in writing so scandalous a Letter, and none but those of his own Stamp would have given any Credit to it.
When Kilpatrick received said Letter, he took a particular care to publish it; he went to the neighbouring Congregations, reading it as often as he could find Hearers, and showing it to the Ministers, who copied after Vance’s Example; for soon after, Hemphill was represented by several Ministers to be a New-Light Man, a Deist, one who preach’d nothing but Morality, a Missionary sent from Ireland to corrupt the Faith once delivered to the Saints; in short, he was every thing a persecuting Spirit could invent; altho’ neither they nor Vance had ever heard him preach, nor did they know at that Time but he was as full of Enthusiasm and a persecuting Zeal as themselves.
But this was not all, for they made use of all the means they were capable of, to excite the People of New-London in Chester County, where Hemphill had preach’d two Sermons, to prosecute and give Evidence against him for some Heresy or other, and prevail’d upon two Men for that purpose; upon which Hemphill being summoned by the Presbytery of New-Castle, he appear’d and was acquitted, to the great Grief of several of the Members, who since endeavoured to have another Presbytery call’d, in order to suspend him; nay some of them consulted the Records of the Church of Scotland, in order to find a Precedent for deposing him before the Sentence of Suspension.
I should inform my Reader, when Mr. Hemphill came to Philadelphia, immediately after his Arrival in Pennsylvania, Mr. Andrews invited him to preach in his Pulpit once a day, and even told him, that if the Congregation of Philadelphia should chance to be pleased with his Preaching, Mr. Andrews would leave the Place to himself: But some time after this, Mr. Andrews, moved it seems by Envy at hearing Hemphill’s Preaching universally applauded, and observing the large Audiences when he preached, thought fit to go from House to House among his Congregation, declaring Hemphill to be a Preacher of erroneous Doctrine, calling him Deist, Socinian, and the like, and was pleased to be very angry with those who could not agree with him in his Notions of Hemphill and his Sermons.
Mr. Andrews is an old Man, and therefore in Compassion to his Weakness, one would chuse to pass over in Silence any part of his Conduct upon this Occasion, which seemed not to be very consistent with the Character of a christian Minister. Notwithstanding all the hard Treatment Hemphill met with from Mr. Andrews, he kept so far within the Bounds of christian Charity, as not to make him any Returns of the like Usage, thinking if he knew better he would act otherwise: This Behaviour of Hemphill’s had this Effect on Mr. Andrews, that he could not help saying to many People, that Hemphill was a Man of an excellent Temper. However, at last, perceiving that much the largest part of the Congregation approv’d of Hemphill’s Conduct and Sermons, he was pleas’d to represent the Affair in such a Light to the Moderator and other Ministers, that the Commission of the Synod met the 17th of April, 1735, in order to the Trial of Hemphill; at which time the Articles of Accusation exhibited by Mr. Andrews were read, and follow in these Words, viz.
Articles to be presented to the Consideration of the Reverend Commission of the Synod and Correspondents, exhibiting an Account of sundry Doctrines advanced by the Reverend Mr. Samuel Hemphill, that have been and are dissatisfactory to the Subscriber.
“1. That Christianity is nothing else but a Revival or new Edition of the Laws and Precepts of Nature, except two positive Precepts and worshipping of God by a Mediator. Text, Rom. 8:18.
“2. Whether the Sentiments some had of his Opinion about the new Creature from his Sermon on Gal. 6:15, were well grounded, I shall not determine: But his saying in that Sermon that the Sacrament of the Lord’s Supper is only a Means to promote a good and pious Life, and afterwards denying any Communion in it, is what I don’t agree to. I was also not satisfied at his speaking against the need of spiritual Pangs in order to Conversion.
“3. In his Sermon on Acts 24:25, there were many Things that I was displeased with. He appeared to me and others as declaiming with great Earnestness against the Doctrine of Christ’s Merits and Satisfaction, as a Doctrine that represented God as stern and inexorable, and fit only for Tyrants to impose and Slaves to obey. There were also some complained of, as if they made a Charm of the Word Christ in their preaching, thereby working up their Hearers to Enthusiasm.
“4. Preaching upon Mark 16:16, he described Saving Faith to be nothing else but an Assent to or Persuasion of the Truth of the Doctrines of the Gospel on rational Grounds. He also said, that the Mysteries mentioned in the Epistles concerned only those Times in which they were wrote, and not us. And that Faith and Obedience are the same Thing.
“5. In his Sermon on Acts 10:34, 35, he appeared to me and others as designing to open the Door of the Church wide enough to admit all honest Heathens, as such, into it, upon a supposition that Cornelius was a Heathen when Peter was sent to him.
“6. In his Sermon on Psalm 41:4, Lord heal my Soul, &c. when an Account was given how our Souls came to be distempered, no Distemper by original Sin, as I heard, was mentioned, but only such Distempers and Diseases as are contracted by evil Practices, and the want of a due Government of our Passions and Affections by Reason; which Passions and Affections were declared right and sound or good in themselves, and made or put into us so by God. And when he came to speak of the Cure of those Distempers and Maladies, there was no mention made (as I remember) of Prayer or the Blood or Spirit of Christ, or any thing said of him; but the whole Cure seemed to me by what he said, to be performed by ourselves. He had also a peculiar Notion, as I took it, about Hell, in the Application, which the perusal of the Sermon will discover.
“7. Preaching upon Eph. 3:8, after having brought again his Account wherein the Nature of Christianity consists, namely in a Revival or new Edition of the Law of Nature, he went on to run down (as I understood him) the Protestant Doctrine of Justification by Faith, saying, among other Things, to this Effect, that what the Apostle says of that Doctrine, concerned new converted Heathens and not us. And to make this good, he set up St. James against St. Paul, saying, is not the Authority of St. James as good as the Authority of St. Paul?
“Lastly, In his Prayer he constantly omits to pray for any Church either Catholick or particular, or any Ministers of it, but only for Mankind in general. It is also common with him in his Prayers, and sometimes in his Sermons, to say that Reason is our Rule, and was given us for a Rule.
“Some other things might be mentioned, that were displeasing to many when spoken, which, whether there will be any Notice taken of them in the Process I know not, and so say nothing of ’em here.
“If I am mistaken in any of the above-mentioned particulars, I shall be abundantly more ready to retract than I was to accuse.

  “April 7. 1735.
  J. Andrews.”



How trifling some of these Accusations are, may be left to the Observation of every Reader; and how groundless the rest are will appear when we come to the particular Consideration of them; which before we enter upon, I shall endeavour to give a true and faithful Account of the Proceedings of this reverend Commission, and if in any thing I deviate from the Truth, I may be contradicted by those who were present during the whole Tryal.
After the Articles were read, Mr. Hemphill objected to Messrs. Thompson and Gillespie, as not being proper Persons to be of the Number of his Judges, by reason that they had condemn’d him already; having declar’d their Sentiments that he was guilty of preaching great Errors; and that they had done this without any personal Acquaintance with him, nor had they ever heard him preach. This was clearly made to appear with relation to Thompson, by several Gentlemen who had seen his Letters. What concern’d Gillespie had been so notorious, that Hemphill referr’d it to himself, whether he had not upon a particular Occasion, before many People, asserted that Mr. Hemphill was a New-Light Man, and other Words importing that he was guilty of preaching Errors? Mr. Gillespie made answer, that he did not remember that he ever said any such thing. In Charity we are to suppose that he had forgot it; but the Allegation was nevertheless true, as can be incontestably prov’d. However, neither of these Objections were allow’d to have any Weight with the Commission.

Then Mr. Hemphill being requested to deliver up his Sermons for their Perusal, denied to do it for these Reasons, viz. 1st, It was contrary to the common Rights of Mankind, no Man being obliged to furnish Matter of Accusation against himself. 2dly, It was contrary to the Usage of the Church of Scotland, from whence they pretend to take a Pattern of their Church Government. 3dly, He was inform’d from all Hands that his Cause was prejudg’d, that there was a strange Spirit of Bitterness rais’d up against him among the People by the Ministers, and that there was little Probability of obtaining a fair and impartial Decision in his Case. And how just these Reasons were, the Sequel of this will plainly show. Upon his Refusal to deliver up his Notes, tho’ they acknowledged they had no Right to insist upon it, yet they were charitable enough to make Suggestions, that Hemphill’s Guilt was the Occasion of his not delivering up his Sermons. How becoming such a Conduct as this was, in Judges who had not as yet heard any thing more of the Cause than barely the reading of the Charges, let the Reader judge. Sure in a civil Case such Judges would not deserve the Character of very impartial ones; however, it is very necessary to make Allowances for some Clergymen.
In answer to what they alledge of his Promise; Hemphill declar’d he had let Mr. Andrews know in private Conversation, being inform’d by him that he intended to draw up a Charge against him, that if he would call at his House, he would act so friendly as to show him his Notes, in order to set him right in any Part, if he should be wrong; which Andrews never thought proper to do: And two Gentlemen that were present, declared, That some little time after this Conversation had with Andrews, Hemphill had told ’em separately the Story in the same manner. And as to the Evidences produc’d to prove the Promise, he alledges that they mistook him when he told this Story, it being well known to many Gentlemen that are his Friends, that he had ever since the Information he had receiv’d of the unfair Usage he was like to meet with, resolv’d not to show his Notes; in which Resolution he was strengthen’d by their Advice. Further, if Mr. Andrews had depended upon such a Promise of Hemphill’s, as he declar’d he did, (giving it as a Reason for the Weakness and Imperfection of his Charges) he must have depended upon that Promise long before he himself said it was made, for the Charges antecedent to that Promise are much more imperfectly drawn up, than those consequent upon it; which in my humble Opinion, plainly proves that Andrews had no Dependance on any such Promise, neither did he expect that the Notes would be given to the Commission, but only made use of it as an Excuse for the Nonsense and Inconsistencies with which these Charges are stuffed.
After this, the Commission proceeded to hear such Evidence as was brought before ’em, the Credibility and Faithfulness of which they say they had no Reason to object against, which can’t but be very surprizing to all Persons present at the Tryal. The main Evidence, or rather, to make use of the Moderator’s own Words, the plumb Evidence, deposed that he heard Mr. Hemphill in his Sermon say, That to preach up Christ’s Merits and Satisfaction, his Death and Sufferings, was to preach up a Charm, with many other Things equally absurd as false. This Man’s Evidence exceedingly surprized all the Members of the Congregation then present, who then positively declared that no such Words had been utter’d; and forty People could have been adduced to contradict his Testimony; but this they were told by the Commission was admitting of negative Evidence; nor could they by any means prevail so far as to have Leave to set the Matter in its true Light, by declaring the Truth; tho’ sundry Persons remember’d the very Words of the Sentence in which the Word Charm was contain’d; and the Commission was told, that Mr. Andrews’s Charge corroborated what they had to say. And when nothing would prevail with them, a Gentleman of the Congregation appealed to the Accuser, who had brought this Evidence, Whether he did not believe that what that Evidence said was untrue? To which, to the great Surprize of many, he was forced to make this disingenuous Reply, That he was not obliged to answer the Question. This Answer, together with his adducing a Person to depose a thing that he knew was false, has stagger’d many People who formerly had received a good Opinion of his Integrity. And to give you a Sample of the Spirit that was then predominant, one of the Ministers, and who was one of Hemphill’s Judges too, justified this vile Action of Andrews in Conversation afterwards; he call’d it, an innocent Wile, and said, there was no harm in admitting a false Evidence in order to force the Accused to confess the Truth. This needs no Remark; for I can’t help thinking the bare reading of it is sufficient to fill the Mind of every candid Reader with Horror!

There were several other Evidences produced, particularly one who declared, that the Accused said in his Sermon, there were no Mysteries in Christianity. This, together with several other things, was offer’d to be invalidated by the Testimony of a great many ingenious Persons then present; but it was at that time absolutely refused, as admitting negative Evidence: Notwithstanding it was urged to ’em, that their Duty was to find out Truth, and that good End ought not to be impeded by any Quirks or Evasions; and surely that Affair of negative Evidence deserved no better Name. It was urged likewise, that it might be any of their own Cases, that one or two of the most ignorant Members of their Congregations, might accuse ’em in the like manner, and if the Testimony of the rest could not be allow’d to invalidate it, they might be brought to the Circumstances of Hemphill, and condemned upon very false Evidence; and that such a Method of Proceedure would destroy all Safety both in Church and State. All this and much more was said, but to no purpose. True indeed it is, after they had adjourn’d, being somewhat abated from the Heat they were in the Evening before, and reflecting how this Conduct of theirs would be censured by the World, they agreed to let Hemphill adduce Evidences, to invalidate the Depositions given in against him: But in order to render their Indulgence ineffectual, they peremptorily refus’d to let him have a Copy of them. Which Action of theirs was a strange Piece of Mockery; for how can any Man invalidate the Testimony of another without knowing what it is; especially where there were so many Evidences, and where it is in Relation to Words spoken, which was then the Case.
And here I shall conclude this Head, by observing, if they gave any Credit to the Sermons upon which they afterwards condemned him; and which they were pleas’d to declare they believ’d to be genuine, and read to ’em as they were preached, they had then the highest Reason to object to the Credibility and Faithfulness of the Evidence; seeing the Sermons plainly prov’d most of the Evidences to be false: Nor can these reverend Gentlemen make it appear, that either Andrews’s Charges or Evidences were justly founded on these Sermons they heard read. But this will more fully appear in the Sequel of these Papers.
Having spent the remaining Part of the Week in examining the Evidences, they then adjourn’d to Monday, the Moderator and Mr. Cross being appointed to preach on Sunday; tho’ at that time the Affair of Mr. Hemphill was still under consideration, and he being the next Day to offer what he thought proper in his Defence, yet, I say, these two charitable Men, these impartial Judges, were pleased to deliver such Sermons as plainly convinc’d all indifferent Persons, that they had condemned Hemphill before they left their own Homes: Their Discourses were calculated to exasperate the People against him, to represent him as a Preacher of erroneous Doctrine, a Seducer, &c. And lest they should not be understood against whom their Discourses were levelled, they cautioned the Hearers against Preachers who deny’d the Merits and Satisfaction of Christ, which was one of the Crimes upon which Hemphill was falsly accus’d, and afterwards unjustly condemn’d. How proper such Sermons as these were in the Time of this Tryal, how consistent with Christian Moderation or with their own Reputations as Men, or what Justice was to be expected from such Judges, let the Reader imagine. They have indeed upon this Occasion given such Impressions of themselves as will not be very soon forgotten in Philadelphia.
Mr. Hemphill by this time perceiving that he was not to expect any fair Usage, from Men who upon all Occasions gave such evident Proofs of their Bitterness against him, had Thoughts of taking his Leave of them, without saying any thing further in his own Defence: But at length, out of a Regard to his own Reputation, and to clear himself from the Aspersions thrown upon him by the Evidences, and the uncharitable Invectives deliver’d in the Sermons above-mentioned; he determin’d to make the Commission of the Synod an Offer of publickly Reading of his Sermons to ’em; which Offer of his, after some short Time, they accepted of: And this publick Method he chose to take, that the World might be convinced how far he had been injured in his Reputation, and what little Reason he had given for the unchristian Usage he afterwards met with. His Sermons were then read, which for the Strain of Christian Charity that run thro’ the whole of them, and their constantly urging the Necessity of a holy Life and Conversation in order to our final Acceptance with God, were approved of by People of all Persuasions; and I believe I may venture to affirm, that few People present discover’d the Heresies that seemed so plain and obvious afterwards to the Commission of the Synod and Correspondents.
After the Sermons were read over, and such Extracts taken out of them as any Member of the Commission thought proper, they then proceeded to desire Hemphill to appear before ’em the next Day, to offer what he had to say in his own Defence. But what Meaning they had in this, no one but they can devise. Hemphill at first imagined, they intended to have examined him the next Day, upon the Extracts they had taken from his Notes, and to have shown him in what Sense they thought them worthy of Censure, and have heard him to the several Points; but herein he was greatly mistaken.
And here I can’t help being fill’d with Amazement, to see what Lengths the crafty Malice of some, and the hot distemper’d Zeal of others will carry them! The Day following Hemphill appear’d before the Commission of the Synod, and was then prepared to answer any Objections made to the Doctrines he had preach’d, or to have explained his Words where they might have been misunderstood; but to his very great Surprize, they refused to let him know what in particular they objected to, nor would they by any means point out to him, in what part of the Extracts they had taken, they had deemed him to be erroneous; altho’ they had told him when he read the first Sermon, that he should have an Opportunity to vindicate every part they would object against; but this was promis’d with a View to end a Dispute between the Moderator and Hemphill. Indeed some of them contended that he had no Right to explain his own Words; tho’ that was offered to them only for their own Satisfaction, and it was not expected that the Explications should have any further Weight with them than what the natural Construction of the Words would bear, and this was declared to them at the same time. This Point was afterwards given up by ’em, but in Words only; for when he was told he might explain his own Words, they at the same time refused to let him know what part of the Extracts wanted explaining, or in their Opinion contained Errors. No, a more just Method of Proceeding would not have been conducive to the End they had in View; the malicious, or to give it the most charitable Name it can bear, their mistaken Manner of taking down Parts of his Sermons, and the false Glosses they were pleased to put upon ’em, would then have been manifest to the World. The Truth of which Assertion will plainly appear to the Reader in the Sequel of this; where he may perceive, that in some Places they have falsly recited his Words, in others taken only Parts of Sentences, and left out the remaining Parts which would have cleared up their Objections, and render’d ridiculous the pretended Heresies for which they condemned him. If they had at that time in the face of the World, declared in what they judged him to be erroneous, and produced Authority from Scripture to support their Opinions, and then given him an Opportunity to offer what he thought proper in his own Defence; they then surely would have acted a more Christian and justifiable Part, and would not have brought such a Reproach on themselves and their Profession as they have done.
And here I am sorry, that I am obliged to say, that they have no Pattern for their Proceedings, but that hellish Tribunal the Inquisition, who rake up all the vile Evidences, and extort all the Confessions they can from the wretched Object of their Rage, and without allowing him any Means of invalidating the Evidence, or convincing ’em of their own Mistakes, they assemble together in secret, and proceed to Judgment. No Precedent from the Church of Scotland will warrant these their Proceedings; for when any Affair of this kind is laid before their Judicatures, they debate amongst themselves publickly, and the Members of which it is compos’d do separately give Reasons for their Opinions, and point out what they take to be subversive of the Gospel of Christ, and their well known Confession of Faith; and give an Opportunity to the Person accused to answer their several Objections, and to take all just Methods of clearing himself: And this is done in order to demonstrate to the World, the Sincerity and Candour of their Actions, and upon what Motives they have proceeded. These Gentlemen on the contrary, only took Extracts out of Hemphill’s Sermons, and without acquainting him or any other Person of their Sentiments in relation to ’em, or publickly declaring in what manner they understood ’em, they assembled together in secret, refusing to admit any Persons to be present at any of their Debates (if they had any) and proceeded to devise Reasons for their condemning of him. This indeed took them several Days; for as they could not give good Reasons for their so doing, it was necessary to invent some plausible ones: which I shall here transcribe from the Extract of their Minutes, in order to answer them one after another.


   Extract page 6.
“The Commission proceeded to consider the Affair of Mr. Hemphill, in order to form a Judgment, and accordingly determined to take each Article of the Charge distinctly, and to compare them with the Extracts of his Sermons; and upon mature Consideration of the first Article, we find that agreeable to the first Charge brought in against him, viz. That Christianity, which he calls the second Revelation of God’s Will agreeable to the first, is by him asserted to be only an Illustration and Improvement of the Law of Nature, with the Addition of some few positive Things, such as the two Sacraments, and our going to God and making our approaches to him in the Name and Mediation of his Son Jesus Christ. And what, in our Apprehension, further supports this Charge, is what he asserts when he is professedly treating of such Things as are more purely and properly Christian; after an Enumeration of several Particulars, he has these Expressions, viz. This is no more than to live and act according to our Nature, and to have the Government of our selves in our own Hands. And this is further confirmed by an Extract of his Sermon on Mark 16: 16, wherein he asserts, That the Gospel is, as to its ultimate End and most essential Parts, implanted in our very Nature and Reason; which Description of Christianity we judge to be inconsistent with our well-known Confession of Faith, and subversive of the Gospel of Christ.”
Allowing freely that Hemphill deliver’d such a Description of Christianity as this, he nevertheless denies the Assertion of these Gentlemen, that it is inconsistent with their Confession of Faith, and more especially he denies that it is subversive of the Gospel of Christ. What he means in his Account of Christianity, is, that our Saviour’s Design in coming into the World, was to restore Mankind to the State of Perfection in which Adam was at first created, and that all those Laws which he has given us are agreeable to that original Law, as having such a natural Tendency to our present Ease and Quiet, that they carry their own Reward, tho’ there were nothing to reward our Obedience or punish our Disobedience in another Life; and that to this very End he has given us some few positive Precepts, such as the two Sacraments, and going to God and making our Approaches to him in the Name and thro’ the Mediation of his Son Jesus Christ; and that all those Duties are inforced by new and stronger Motives than either the Light of Nature or the Jewish Religion could furnish us with.
This, I say, is so far from being subversive of the Gospel, that the opposite Opinion is destructive both of the Gospel, and all the Notions we have of the moral Perfections of God, and the disinterested Love and Benevolence which appears throughout his whole Conduct towards Mankind. I would desire these Gentlemen to point out to the World those Duties which are not included in his Description of Christianity. ’Tis surprizing to me, that Men who call themselves Christians, and more especially those who pretend to preach Christianity to others, should say that a God of infinite Perfections would make any thing our Duty, that has not a natural Tendency to our Happiness; and if to our Happiness, then it is agreeable to our Nature, since a Desire of Happiness is a natural Principle which all Mankind are endued with.
And in order to make the World believe the Justice of their Censure, they have perverted and altered the very Words of Hemphill’s Sermon. They declare in their Minutes that he says, the Gospel is, as to its ultimate End and most essential Parts, &c. These two Words they have falsly added, viz: Gospel and End, which changes the Meaning of the Whole. What Hemphill has in his Sermon is this, “That the Doctrines absolutely necessary to be believed, are so very plain and nigh unto us, that they are, as to their ultimate and most essential Parts implanted in our very Nature and Reason, and more distinctly and authoritatively delivered in the Discourses of our Saviour, and in the Writings of the Apostles.” That is, Those Doctrines delivered by our Saviour and the Apostles, which are absolutely necessary to be believed, are so very plain, that the meanest Capacities, may easily understand ’em, they being so reconcilable to our Reason, and so agreeable to our Nature, as having such a Tendency even to our present Happiness; and this he illustrated from our Saviour’s Sermons upon the Mount, which are so very plain, that every impartial Man who reads ’em, may easily reconcile to his Reason, as being wisely calculated to serve that noble End of Man’s Happiness. Now let any impartial Reader consider what a poor State these Men have brought themselves to, that they are forced, in order to answer their own base Views, to change the very Meaning of the Paragraph, by adding some Words, and leaving out others. If what they have inserted in the Minutes were true, with what immediately follows in the same Paragraph, the whole would amount to this, that the Gospel was contained in the Gospel, which would not have been Sense, neither did he ever preach any such thing; but the Words in Truth were as they are inserted above.
And if these Reverend Gentlemen were as well acquainted with what they call their well-known Confession of Faith as they pretend to be, they would not have found Hemphill’s Sermons inconsistent with it; he will undertake to prove that all his Discourses are agreeable to the fundamental Articles of it, which was all he declared to at his Admittance into the Synod: And surely they would not offer to condemn him for differing with them about extra-essentials.


   Extract page 7.
“2dly. As to the second Article which concerns the new Creature or Conversion, upon mature Consideration, we find by the Extract of Mr. Hemphill’s Sermon on Gal. 6: 15, that he denies the necessity of Conversion to those that are born in the Church, and are not degenerated into vitious Practice; particularly in these Words, viz. Such as are born of Christian Parents, and brought up in a Christian Country, cannot be so properly called new Creatures, when compared with themselves, because they were always what they are, except the progress and improvement which they daily make in Virtue; which Doctrine we judge to be contrary to the sacred Scriptures and to our Confession of Faith.”
With a Design to amuse the World, they assert, that they have acted upon mature Consideration; whereas nothing but Envy and Malice could move ’em to act so unjustly as they have done. In the Extract taken out of Hemphill’s Sermon, they have omitted to insert those Parts of it in their Minutes, that would have explained the rest, and only inserted the middle of a Paragraph; the whole runs thus, “Altho’ that Change was most visible in the first Conversion of Heathens to Christianity, or of wicked Professors of Christianity to a Conversion becoming the Gospel of Christ, yet the Effects of Christianity truly believed and duly practiced, is the same in those who were neither Heathens nor wicked Christians, but are born of Christian Parents, brought up in a christian Country, and had the Benefit of a virtuous Education, and were never engaged in vicious Practices; such as these, I say, tho’ they can’t so properly be call’d new Creatures, when compared with themselves, because they were always what they are, except the Progress and Improvement which they daily make in Virtue; yet when compar’d with others they may be so call’d; they are new Creatures, different Men and of another Sort, from those who either never heard of the Gospel of Christ, or never firmly believed and practiced it; so that still the Design of Christianity is the same, to make us new Creatures, quite other Men from what we should have been without the Gospel, to cure the Corruption and Depravity of Human Nature, and restore it to the Image of the Divine Nature in which Man was at first created, and from which by Transgression he fell.”
And even suppose nothing had followed to clear what they have inserted in the Minutes, ’tis surprizing to me that those Gentlemen should look upon Mankind, to be so very weak and ignorant, as to be persuaded to believe, that it contradicted the sacred Scriptures. I would advise these Reverend Gentlemen impartially to read the Scriptures, and they will find that it is said, the Day begins in an insensible Dawn, and the Path of the Just shines more and more unto a perfect Day, that is, Men don’t become very good or very bad in an Instant, both vicious and virtuous Habits being acquired by Length of Time and repeated Acts. And the Kingdom of Heaven, that is Christianity, is compar’d to Leaven hid in so many Measures of Meal, to a Grain of Mustard Seed, to a Field sown with Corn, &c. all which Things do not obtain their several Effects in an Instant, or any particular Time we can fix on: We can’t say, that the Leaven wrought just that Moment, or that the Mustard Seed shot up into a Tree that very Minute, or that the Corn appear’d above-ground at that very Instant. And then we are told, that there are some converted from the very Womb, and that little Children are qualified for Heaven, which is the same thing. Now if all these Texts of Scripture are true, how is it possible their Conversion should be so sensible either to themselves or others, as that of Heathens or wicked Christians? I have said, it cannot; which is all that can be justly founded upon the Extract of the Sermon they have condemn’d. I may add, that whoever preaches up the absolute necessity of spiritual Pangs and Convulsions in those whose Education has been in the Ways of Piety and Vertue, and who therefore are not to pass from a State of Sin to a State of Holiness, but to go on and improve in the State wherein they already are, represent Christianity to be unworthy of its divine Author.


   Extract, page 8.
“The Commission reassuming the third Article of Accusation against Mr. Hemphill, and considering it with all seriousness and impartiality that we are capable of, we cannot but judge that the most plain and obvious scope of the Extract of the Sermon now before us appears subversive of the true and proper Satisfaction of Christ (notwithstanding of any Sound or Orthodox Expressions made use of by him, particularly in that summary of Principles delivered to the Commission, taken from his Sermon on Mark 16: 16) inasmuch as the said Paragraph, wherein he professedly takes upon him to shew what is not and what is to preach Christ aright, while he amply insists upon Christ, as a King and Law-giver, giving the best System of Laws, he takes no Notice of his making Satisfaction to the Justice of God, but once barely mentions him as a Saviour, which any Socinian in the World might do. And this will be more clearly evident if it be considered what he says in the same Paragraph, wherein he speaks of those who maintain that God doth demand a full Satisfaction for the Offences of Sinners, as exalting the Glory of Christ as a kind condescending Saviour, to the dishonour of the supreme unlimited Goodness of the Creator and Father of the Universe, representing him as stern and inexorable, expressing no indulgence to his guilty Creatures; which will be further evident from what is expressed towards the close of the same Sermon, inference the Second, viz. To explain and press the eternal Laws of Morality is not only a truly Christian, but beyond Comparison the most useful Method of Preaching. And also by what he speaks in his Sermon on Acts 10: 34, 35, viz. That God hath no Regard to any thing but Mans inward merits and deserts. And also in the same Sermon it is said, it cannot be deny’d but that they (viz. good Works performed by the Light of Nature) put Men in God’s Way, reconcile him to them, and whatever else is wanting, dispose him to reveal even that unto them; and tho’ some Gentlemen, to whose Evidence we give an intire Credit, declared that it was his Manner in his publick Prayer, to give Thanks to God for sending his own Son Jesus Christ into the World to redeem poor lost Mankind; the Attonement he has made for the Sins of Mankind; and that he ends his Prayers by saying, all petitioned for is upon the Account, and for the Sake of Jesus Christ; yet we cannot think these or any such Expressions can justify his declaiming against this Doctrine in many Places of his Sermons.”
The former Part of this Minute relates to the Merits and Satisfaction of Christ, as they word it; if they mean by that the Doctrine of Christ’s Satisfaction, as held by Protestants, if Hemphill endeavoured to subvert That, he will not only be condemned by them, but by all good Christians. This is a very heavy Charge, and surely ought to be well made out, before any Minister should be deemed guilty of it. In this Case I can’t help believing that every impartial Reader will be convinced, that this was done purely to blacken the Man; and here introduced in order to deceive the World, well knowing there are a sort of People who think no Usage can be too bad for such as they deem Hereticks, by whom the Commission imagined they should be applauded, let other Parts of their Conduct in this Affair be never so unjust, could they but once persuade ’em that he was guilty of opposing this important Doctrine of Christianity, which by all Christians is esteem’d a fundamental Article of Belief: Except this one Article, every thing for which they have been pleased to censure him, truly considered, will, I make no doubt, redound more to his Praise and Reputation, than to his Discredit; and that the Generality of the World, instead of censuring him, will rather condemn them for holding Doctrines full of Uncharitableness, and giving People unworthy and dishonourable Notions of the supreme Being. They therefore thought it absolutely necessary to condemn him upon this Point, which they could not have been guilty of doing, if Reason, Justice or Charity had had any Weight with them. In order to support what I have said, I shall now give the Reader the Paragraph upon which the Censure is grounded.
“To preach Christ is universally allowed to be the Duty of every christian Minister, but what does that mean? ’Tis not to use his Name as a Charm, to work up the Hearers to a warm Pitch of Enthusiasm, without any Foundation in Reason to support it: ’Tis not to make his Person or his Offices incomprehensible: ’Tis not to exalt his Glory as a kind condescending Saviour, to the Dishonour of the unlimited Goodness of the Creator and Father of the Universe, who is represented as stern and inexorable, expressing no Indulgence to his guilty Creatures, but demanding full and rigorous Satisfaction for their Offences: ’Tis not to encourage undue and presumptuous Reliances on his Merits and Satisfaction to the Contempt of Virtue and Good Works. No, but to represent him as a Law-giver as well as a Saviour, as a Preacher of Righteousness, as one who hath given us the most noble and compleat System of Morals inforced by the most substantial and worthy Motives; and shows that the whole Scheme of our Redemption is a Doctrine according to Godliness.”
Mr. Hemphill is here preaching against the Antinomians, who hold, that Christ’s Merits and Satisfaction will save us, without our performing Good Works, which they say are unnecessary, and some of them even hold to be sinful; because, say they, to believe that Good Works or a holy Life is necessary in order to our Acceptance with God, is depreciating the Sufferings of Christ, who is sufficient without our Compliance; and therefore they never look upon him as a Lawgiver, but only in their mistaken Notion of a Saviour. This is the most impious Doctrine that ever was broached, and it is the Duty of every christian Minister to explode such Errors, which have a natural Tendency to make Men act as if Christ came into the World to patronize Vice, and allow Men to live as they please. Surely they who preach up Christ in this manner, do Dishonour both to the Father and the Son. If the Reader will consider the Paragraph, he will find the whole Meaning of it to be this, We are not to preach up Christ so as to dishonour God the Father, nor are we to make such undue Reliances upon his Merits, as to neglect Good Works; but we are to look upon him in both Characters of Saviour and Lawgiver; that if we expect he has attoned for our Sins, we must sincerely endeavour to obey his Laws. I am afraid, that it is the Antinomian Doctrine of Christ’s Merits and Satisfaction, which they call the true and proper One, with whose Principles these Gentlemen seem to be too much tinctured. However that be, I shall leave the World to judge how fond these Men were to condemn Hemphill, when they ground their Censure upon his taking no Notice of Satisfaction made to the Justice of God; and if this be a just Method of judging Men’s Sermons, there is no Preacher safe; even the soundest that ever preach’d, may be proved guilty of all the Heresies that have ever been in the World; seeing a Man’s omitting any particular Doctrine proves his denying of it. In order to show that his Words were wrested, and that there is no Probability he should mean any such Thing as they have falsly fathered upon him, I shall here subjoin an Extract taken from his Sermon on Mark 16: 16, which he calls a Summary of the Principles necessary for a Christian to believe, and which they promised to insert in their Minutes, viz. “That there is one God the Father and Lord of all Things: That he sent his eternal Son, who was the Brightness of his Glory, and the express Image of his Person, both to condemn Sin in the Flesh, and also to obtain Pardon for it, by the shedding of his own Blood; and that to this end, the Son of God freely and willingly left the Bosom of the Father, was incarnate and made in the Likeness of Man, became subject to all the Infirmities and Frailties of Human Nature, Sin only excepted; preached and declared the Will of his Father to Mankind, died for our Sins upon the Cross, rose the third Day from the Dead, ascended up into Heaven and sate down on the right Hand of God, where he is continually making Intercession for us.” And another Extract which they likewise promised to insert, viz. “This is the Design of the Death of Christ, and the Redemption purchased for us by his Blood; for he gave himself for us, that he might redeem us from all Iniquity, and purify unto himself a People zealous of Good Works.” In both these, this Doctrine is owned in express Words; and what will put it beyond Dispute with all unprejudiced Men, is, that Mr. Hemphill constantly in his Prayers gave Thanks to God for sending his Son into the World, to redeem poor lost Mankind, and for the Atonement made for their Sins. Now how is it probable he should preach, or what End could he have in preaching against a Doctrine which he so solemnly own’d in his Addresses to God every Day? Would it not be giving himself the Lie in the Face of the World? Would it not be prevaricating both with God and Man?
Now let the Reader judge, after so much positive Evidence of his acknowledging the Doctrines of Christ’s Merits and Satisfaction, all which was laid before the Commission, how charitable, how just and reasonable these Men were when they condemned him. And what makes the Judgment in this Case more surprizing, especially when they say they had not one dissenting Vote in their whole Transactions, is, that one of the Ministers, the supposed Compiler of the Minutes, and one of the chief Managers in the whole Tryal, being shewn the very Paragraph upon which they pretend to ground their Censure concerning the Satisfaction of Christ, by a Gentleman in Philadelphia, he after Perusal declared his Sentiments in this Manner, For my part, I do not know what other People may think of it, I can’t see any Heresy in it, it is all very right. This Man surely wanted either Courage or Honesty afterwards, when he did not dissent from the rest. Where they say that Hemphill declaims against that Doctrine in many places of his Sermon, few People will believe them, for they have given so many Samples of their Disposition (especially where they put down Words which they had not from his Extracts, and leave out Parts of Sentences necessary to have been inserted in order to explain the rest) that if there were these many Places, they would have pointed out at least some of them, and not have set down those that are nothing to the purpose: For Example, To explain and press the eternal Laws of Morality, is not only a truly christian, but beyond comparison the most useful Method of Preaching. And because the whole would not have answered their Ends, they have omitted the explaining part which immediately followed, viz. in this I include the enforceing the Rules of Virtue by all the peculiar Motives which the christian Religion suggests, making all its Doctrines subservient to Holiness. Which I say is the End and Design of the christian Scheme, for Christ gave himself for us that he might redeem us from all Iniquity, and purify to himself a peculiar People zealous of Good-Works. And there is scarcely a Chapter in the whole Gospels or Epistles from which this Doctrine can’t be prov’d. And the next Extract they produce, viz: God hath no Regard to any thing but Mens inward Merit and Desert, is in my humble Opinion as little to the purpose as the other. I would ask these reverend Gentlemen, Does God regard Man at all? The Answer I suppose will be, That he does, but that it is upon the Account of Christ’s Merits; which I shall grant them, and allow it to be the Merits and Satisfaction of Christ that purchased such easy and plain Conditions of Happiness; but still it is our Compliance with these Conditions that I call inward Merit and Desert which God regards in us. For to say that God regards Men for any thing else besides Goodness and Virtue, is such a Notion as makes all Men both virtuous and vicious capable of being equally regarded by him, and consequently there is no Difference between Virtue and Vice. And the Apostle Peter is, with Hemphill, condemn’d by these Men for a Heretick, in saying, that God is no Respecter of Persons, but in every Nation he that feareth him and worketh Righteousness is accepted of him. I shall make no more Remarks upon this Minute, but conclude with saying, If these Gentlemen had regarded their own Honour, (not to talk of the Honour of Christianity, which breathes such a Spirit of Benevolence, Justice and Charity through the whole of it) they would not have condemned Hemphill upon a single Expression, supposing there had been any such; but would have compared the whole Extracts of his Sermons in order to understand his Meaning, which is common in every such Case, where Men are impartial and desirous to find out the Truth; but this is inconsistent with a Spirit of Persecution, with which these Gentlemen were possessed.


   Extract, page 9.
“4thly. As to the fourth Article, viz. The Description of saving Faith in his Sermon on Mark 16: 16. We acknowledge that saving Faith doth include (as Mr. Hemphill asserts) a firm Perswasion of Mind of the Truths of the Gospel upon good and rational Grounds, and producing proper and suitable Effects; yet we cannot but apprehend that this is too general a Description of saving Faith, as not explicitly mentioning our receiving of Christ upon the Terms of the Gospel, which is so essential an act or ingredient of the Faith which is unto Salvation, that without it our Faith will be vain and ineffectual; and so the Description may be apt dangerously to mislead Persons in this important Article, and incourage them to trust to a naked assent to the Gospel Revelation, especially if this their assent be accompanied with an externally regular Conversation.”
I am at a Loss what could move these Gentlemen (unless it was to shew their Learning) to censure Hemphill’s Description of Saving Faith as being too general, when at the same time they have given a more general one; but in their Illustration they seem not to have understood either of them; where they say, that it has a Tendency to make Men rely upon a bare Assent to the Truths of the Gospel; which is impossible; for how can such a Faith, in the Description of which Good Works are expressly mentioned, be a Means to lead Men from Good Works.


   Extract page 10.
“5thly. As to the fifth Article of the Charge, respecting the Salvation of Heathens while they continue such, we judge it abundantly supported by the Extracts of his Sermon on Acts 10: 34, 35. Wherein he evidently contradicts the Necessity of Divine Revelation, and asserts the sufficiency of the Light of Nature to bring us to Salvation; particularly in these Expressions, viz. They who have no other Knowledge of God and their Duty, but what the Light of Nature teacheth them, no Law for the Government of their Actions but the Law of Reason and Conscience, will be accepted if they live up to the Light they have, and govern their Actions accordingly: And further he asserts, That Cornelius, who, as he affirms, had neither imbraced the Jewish nor Christian Religion, was for this accepted of God and highly Favoured.”
  In this 5th Article, Mr. Hemphill is censured as denying the necessity of a divine Revelation, from these Words: “They who have no other Knowledge of God and their Duty, but what the Light of Nature teaches, no Law for the Government of their Actions but the Law of Reason and Conscience, will be accepted of God if they live up to the Light which they have, and govern their Actions accordingly.” But they have omitted the latter part of the Paragraph which explains the former, viz. “This was the Case of Cornelius, who worshipped God and did Good to Men, he pray’d to God always and gave much Alms to the People, and this he did from the meer Light of Nature, not having embraced either the Jewish or Christian Religion; for this he was accepted of God, and had a farther Revelation of his Will. So that tho’ it may be disputed how far such Righteousness as this, such Good Works as these, are of themselves available for Salvation, yet it can’t be denyed but that they put Men in God’s Way, reconcile him to ’em, and whatever else is wanting dispose him to reveal even that unto them.”
Now from the whole of the Extract, (part of which they left out, for what End I shall leave the World to judge) I believe no unprejudiced Person can see a just Foundation of this Censure: For all that they can found it upon, is this, that Hemphill maintains it was the Good Works of Cornelius, (a Heathen) which disposed God to give him a miraculous Revelation of the Gospel. But to corroborate their Censure, they assert a downright Falshood, viz. That Hemphill says it was upon the Account of Cornelius’s not having embraced either the Jewish or Christian Religion that he was accepted of God; Whereas in the Extract taken from his Sermon, it is said, it was his praying to God always, and giving much Alms to the People that rendered him acceptable to God. And this is sufficient to show the base Conduct of these Men, who to accomplish their wicked Ends, will not only venture to change the Meaning but the very Words themselves.


   Extract page 11.
“6thly. As to that Article of the Charge wherein he is alledged to pervert the Doctrine of Justification by Faith, we find it sufficiently supported by the Extracts from his Sermon on Eph. 3: 8, Wherein he has these Words, viz. It will not be amiss to consider what the Apostle means when he says that Christians are saved by Faith; it may be well said of them, because it is their Faith that saves them from the Guilt of their Sins committed before their Faith, a Privilege which peculiarly belonged to the first Christians, converted at  Years of Discretion from a Life of Sin and impurity; and therefore this first Justification is often inculcated by St. Paul in his Epistles, and attributed to Faith; but this doth not concern those who have been educated and instructed in the Knowledge of the Christian Religion. And by asserting, towards the close of the said Sermon, That all Hopes of Happiness, but what are built on purity of Heart and a virtuous Life, are, according to the Christian Scheme, vain and delusory, and will certainly end in Disappointment and Confusion; which Expressions we cannot but look upon as subversive of the Scripture Doctrine of Justification by Faith, tho’ we zealously maintain the indispensible Necessity of universal Holiness in order to Salvation.”
In this 6th Article they assert, that they find Mr. Andrews’s Charge against Hemphill sufficiently supported. What is it that they would not find supported from his Sermons, if Andrews had charged him with it? In this Discourse Hemphill was endeavouring to show the Folly of those who make that first Justification by Faith, which the Apostle mentions, an Encouragement to us, that if we believe even at our Death, tho’ we have wilfully persisted in Disobedience to Christ’s Commands, we shall be equally entitled to Salvation with those who, assoon as they heard Christianity preached, embraced it, and who therefore had their Faith imputed to them for Righteousness. And I suppose all Christians, Antinomians excepted, will allow this, that Faith will not be imputed for Righteousness to those Men who have been educated in the Christian Religion, and yet have never endeavoured to practice its Precepts; I say that such Men have no Reason to expect that they shall be justified by a bare Faith, as the primitive Christians were, who embraced Christianity assoon as they heard it preached. And then he went on to show, that we may be said to be justified by Faith, because it is impossible we should embrace those Terms offered by Christ for our Salvation and Happiness until we once believe them to be true, or as it is the Means of our Obedience. This, say they, is plainly denying Justification by Faith, and this they confirm from another Part of the Sermon, viz. “that all Hopes of Happiness but what are built on Purity of Heart and a virtuous Life, are, according to the christian Scheme vain and delusory, and will certainly end in Disappointment and Confusion.” This they absolutely condemn in Hemphill, altho’ they at the same time confess, that they zealously maintain the very same thing; or, in their own orthodox Words, the indispensible necessity of universal Holiness in order to Salvation.


   Extract page 12.
“Ordered, That our whole Minutes since Monday last be read.
“Upon reading of which we find that we have gone through the several Articles of Charge exhibited against Mr. Hemphill, and tho’ we have past over many Particulars, as either not being clearly supported by the Extracts taken out of his Sermons, or not of sufficient Weight to deserve a Censure, yet to our great Grief we cannot but judge, that many of the Articles of most considerable Weight and Importance, are fully supported by said Extracts, as will more clearly appear by our preceeding Minutes, reference thereunto being had: Many of these Doctrines therefore which he hath delivered in these Sermons, we are obliged to declare unsound and dangerous, contrary to the sacred Scriptures and our excellent Confession and Catechisms, having an unhappy tendency to corrupt the Faith once delivered to the Saints, and that such Doctrines should be delivered by Mr. Hemphill is the more surprizing to us, when we consider that the said Mr. Hemphill solemnly declared, last September, before the Synod, his Assent to the Westminster Confession, and adopted it as the Confession of his Faith.”
Having gone thro’ the several Charges exhibited by Andrews, they declare with great Solemnity, that it was their great Grief to find so many of these Charges justly grounded upon the Extracts of the Sermons. I must confess they are the best Judges of their own Grief; yet it appears to me and many others, that their great Grief was because Andrews’s Charges were not more justly founded upon the Sermons; which plainly appears from the whole Trial. And then they are not ashamed to say, We are obliged to declare many of these Doctrines unsound and dangerous, contrary to the sacred Scriptures and our most excellent Confession. If there be any Meaning in this, it must be, that they were obliged to it, as they designed to defend Andrews’s Character, tho’ never so unjustly. I shall give these Gentlemen my Word, that ’tis as surprizing to me, as it was to them, that they should affirm that Hemphill solemnly declared last September before the Synod, his Assent to the Westminster Confession of Faith; whereas it was only to the fundamental Articles of it that he declared, and not the Whole of it; and it seems very hard that they should make this Book the Standard and Test, when at the same time they own’d to him, that they knew not how many fundamental Articles were in it. He himself is sufficiently satisfied, that he has not preached any thing contrary to his Declaration at the Synod, and he offered to the Commission, that he would reconcile all his Doctrines to the Confession as he had adopted it, provided they would but point out to him the Parts they thought he had contradicted. But this would not have answered the Ends they had in View, and therefore they refus’d it. I shall only add, that many of these reverend Gentlemen, who are now so zealous for the Confession, that they seem to give it the Preference to the Holy Scriptures, were of late Years more indifferent than Hemphill has yet appear’d to be; and altho’ they then agreed, that there were some Articles in it of no great Moment whether Men believed ’em or not, nay some publickly declared they did not understand many of ’em, (which I sincerely believe was very true) yet they would now make ’em all Fundamentals, in order to serve a Turn.


   Extract page 13.
“And now we are come to the Conclusion of this weighty Affair, we cannot but observe, with the utmost Gratitude to Divine Providence, that all our Consultations have been carried on with an undisturbed Unanimity, such a remarkable Harmony and good Agreement has subsisted among us, that in the whole Transaction we have not had one dissenting Vote.”
And here they conclude this weighty Affair, with acknowledging their utmost Gratitude to divine Providence for their Unanimity. This I suppose they mention as an Argument of the Justice of their Censure: But this will likewise prove that the Spanish Inquisition is in the right, which is as unanimous in all its Transactions as the Commission. The Reverend Inquisitors go to Prayer, they call upon God to direct them in every [one] of their Censures (altho’ they have unanimously determined to condemn all who are so unfortunate as to be call’d before them) and, I am sorry to say it, all this is too applicable to the present Case: For these Reverend Gentlemen came to Philadelphia with the same Spirit, proceeded in the same manner, and have gone as far in proportion to their Power as ever the Inquisition went.
I shall conclude with an Extract out of the Layman’s Sermon, and therewith take my Leave of the Reverend Commission. It is as follows,
“What adds to this Evil and Insolence, this Cruelty on the Score of Opinion, and makes it still more provoking and intolerable, is, that it is all perpetrated in the Name of Christ, of the meek Jesus, and said to be for his Church and Cause: A Declaration so impudent and incredible, that it could only be made by Men who wanted Shame, to Men who had no Eyes. It is as false as the Gospel is true, nor could a Revelation which inspired or warranted any Degree of Bitterness or Cruelty, ever have come from God, or from any but the Antagonist of God and Enemy of Man, from Hypocrites reigning, that is, tyrannizing in the Name of the Lord.
“And all Persecution is Popery, and every Degree of it, even the smallest Degree, is an Advance towards the Inquisition: As negative Penalties are the first Degree, so Death and Burning is the last and highest: All the other Steps are but natural Gradations following the first Degree, and introducing the last: For the smallest implies the necessity of a greater where the former fails, and consequently of the greatest of all, which is the Inquisition.”

